10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

af

 

 

NICOLA T. HANNA
United States Attorney

BHAVNA CHANGRANI

Trial Attorney

New York Bar No. 4297081

U.S. Department of Justice Environment &
Natural Resources Div.

P.O. Box 7611 — Ben Franklin Station
Washington, D. C. 20044

Telephone: (202) 305-0304

Facsimile: (202) 353-7763
bhavna.changrani(@usdoj.gov

 

Attorneys for Plaintiff
United States of America

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, )
)
PLAINTIFF, ) Case No. 5:18-CV-00375
)
V. }
) FINAL JUDGMENT
160 ACRES OF LAND, MORE OR ) APPROVING

LESS, SITUATE IN SAN BERNARDINO  ) STIPULATION OF
COUNTY, STATE OF CALIFORNIA; and ) JUST COMPENSATION
HOSSEIN ALIMAMAGHANI AND )

EVELINA ALIMAMAGHANI, TRUSTEES)

OF THE HOSSEIN ALIMAMAGHANI __ )

FAMILY TRUST, SF PACIFIC
PROPERTIES, LLC, et al.,

DEFENDANTS.

 
Ne

ue

117i}:

18

19

20

(| property, as set forth in the Declaration of Taking, vested in the United States.

| except those patented and unpatented mining claims and subsurface and mineral

16:||

- | Properties, LLC, and the Alimamghani Family Trust agree as follows:

oe 4... @. That the just compensation payable by the United States for the taking of

Upon consideration of the Stipulation of Just Compensation executed by the
United States of America (“United States”) and all defendants herein, it is hereby,
ORDERED, ADJUDGED AND DECRRED that:

1. The United States filed its Complaint in Condemnation (ECF No. 1)
and Declaration of Taking (ECF No. 3), then deposited $56,000 (“Deposit”) into the

Registry of the Court on March 7, 2018 (ECF No. 10). At that time, title to the

2. The subject property consists of approximately 160 acres of land,
located in San Bernardino County, as more particularly described in the Declaration

of Taking (ECF No. 3) filed herein (“subject property”). The 160 acres of land,

tights reserved by SF Pacific Properties, LLC, is owned by The Hossein
Alimamaghani Family Trust, and the patented and unpatented mining claims and
i subsurface and mineral rights are owned by SF Pacific.

3. 'n order to settle this condemnation action, the United States, SF Pacific

 

the Subject Property, as described in the Declaration of Taking (Dkt. 3),
owned by Hossein Alimamaghani, acting on behalf of himself and ag

trustee of the Alimamaghani Family Trust, and Evelina Alimamaghani

 

 
14

\5 |}

16

18

19 ||

20

21

i owned by SF Pacific Properties, LLC, shall be the sum of $7,000 inclusive

17 |

_ compensation, the deficiency amount between this amount and the agreed settlement

acting on behalf of herself and as trustee of the Alimamaghani Family
Trust, together with all improvements thereon and appurtenances
thereunto belonging, shall be the sum of $85,000.00 inclusive of interest;
attorneys’ fees, and costs to be distributed;

b. That the just compensation payable by the United States for the taking of

the Subject Property, as described in the Declaration of Taking (Dkt. 3),

of interest, attorneys’ fees, and costs to be distributed.

4, Judgment shall be, and is hereby entered against the United States in

 

‘the amount of $92,000.

5 Defendants San Bernardino County Auditor-Controller/Treasurer/Tax

‘Collector and Prize Energy Resources have disclaimed any interest in the proceeds

4

| of this case and have requested that no further pleadings be served upon them. Dkt

 

| 12 and 19. As such, these parties are not entitled to any distribution of the just
|

compensation to be paid for the taking of the Subject Property.

6. As the United States has previously deposited $56,000 as estimated just

“of $92,000 is $36,090. The United States shall pay into the Registry of the Court

| the deficiency amount of $36.000.

 

 
10

1

13
14
15

16

17 |}

18

f the receipt of the deposit by Defendants to the date of repayment into the Registry

7. The said sum of $85,000 paid to the Alimamaghanis and the sum off
$7,000 paid to SF Pacific Properties, LLC shall be full and just compensation and in
full satisfaction of any and all claims of whatsoever nature against the United States
by eeagon of the institution and prosecution of this action and taking of the Subject
Property and estates described in the Declaration of Taking filed herein, together

with all improvements thereon and appurtenances thereunto belonging.

 

8. The said sum of $85,000 paid to the Alimamaghanis and the sum of

$7,000 paid to SF Pacific Properties, LLC shall be subject to all liens, encumbrances

and charges of whatsoever nature existing against the Subject Property at the time
‘of vesting of title thereto in the United States and all such taxes, assessments, liens
|
‘and encumbrances shall be payable and deductible from said sum.

 

i
|
|

9. Defendants warrant that they have the exclusive right to compensation
13
| herein and that no other person or entity is entitled to the same or any part thereof.

H In the.event that any other party is ultimately determined by a court of competent

Jurisdiction to have any right to receive compensation for the Subject Property taken!

|

f
i

i in this case, Defendants shal! refund into the Registry of the Court the compensatior

\ distributed herein, or such part thereof as the Court may direct, with interest thereon
F

- calculated in accordance with the provision of 40 U.S.C. § 3116, from the date of

of the Court.

t

\

 
13 |

13

16 ||

is ||

19

20

27

14 jo

10. The parties shall be responsible for their own legal fees, costs, and
| expenses (including attorneys’ fees, consultants’ fees, experts’ fees, transcript costs,

and any other expenses relating to this litigation).

$36,000.00 into the Registry of the Court, the Clerk of the Court shall, without
further. order of this Court, disburse the total deposited amount together with any
interest earned thereon while on deposit, by issuing a check payable as follows and

mailing the check to:

 

e $29,000.00, to Hossein Alimamaghani and Evelina Alimamaghani,

aes Encino, CA 91316.

 

17 {|

| ae ree ee Ps cee T
| Ss 18 bkave, ne Seon be SED.

sf!

e $7,000 to SF Pacific Properties, LLC. 1800 Wazee Street, Suite 500.

Denver, Colorado 80202.

i
{
j
ti
!
i
i
il
1 |
i}

i 2
tt

IT IS SO ORDERED

 

Dated: BEC 2 3.2918 vw
I R. Gary Klausner
United States District Court Judge

11. Upon the United States depositing the deficiency amount of

Trustees Hossein Alimamaghani Family Trust. 4716 White Oak Place:

#

 
